The defendant was tried on an accusation, and not on an indictment; and it is well settled that an indictment can not be amended, but that an accusation is amendable. It is likewise well settled that a motion in arrest of judgment "must be predicated upon some defect, not amendable,
which appears on the face of the record or pleadings." Smith v.State, 17 Ga. App. 612 (87 S.E. 846); Gilbert v. State,17 Ga. App. 143 (86 S.E. 415). I think that the defect in the instant accusation was amendable; and since the motion in arrest of judgment was predicated upon a defect which was amendable, the court did not err in denying the motion.